DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10, and Species A, Fig. 1-5, in the reply filed on 2/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has cancelled withdrawn claims 11-15 (Confirmed by telephone call, see interview summary mailed 3/2/2022).
Claim Objections
Claim 1 is objected to because of the following informalities:  At the end of step (a), INSERT a comma or semicolon Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “obtaining at least two parts each forming at least one of the fins of the reinforcement, each part being in one piece and finished, at least one of said parts being produced by machining a metal blank”. The recitation “at least one of said parts being produced by machining a metal blank” is not positively recited and thus it is unclear if the machining step is required by the method or not. Examiner will assume it is not required by the method for the purpose of examination but suggests rewording the claim to make it more clear. The scope is also unclear as to what is obtaining these parts. Examiner suggests using the term “providing” instead of “obtaining”.
Claim 1 recites the limitation “assembling said parts, previously positioned on a tool (8), by a fusion welding or friction stir welding technique, in order to obtain said reinforcement”. The recitation “previously positioned on a tool” is not positively recited and thus it is unclear if it is required by the method or not and thus also whether the tool is required. Examiner will assume it is required by the method for the purpose of examination but suggests rewording the claim to make it more clear.
Claim 2 recites the limitation “in step (a), a first one-piece part…, a second one-piece part…are produced”. Claim 1 recites “obtaining at least two parts” and now these limitations in claim 3 appears to be referring to the at least two parts but it is not completely clear if it is and also now these parts are “produced” where it seems they were already “obtained”. The scope is unclear as to if these are the same parts being discussed and what it means to obtain these parts and then produce them.
Claim 3 recites the limitation “in step (a), a first one-piece part…, a second one-piece part…, a third one-piece part… are produced”. Claim 1 recites “obtaining at least two parts” and now these limitations in claim 3 appears to be referring to the at least two parts but it is not completely clear if it is and also now these parts are “produced” where it seems they were already “obtained”. The scope is unclear as to if these are the same parts being discussed and what it means to obtain these parts and then produce them.
Claim 7 recites the limitation “in step (a), a first and a second intermediate parts (4, 7) are obtained, comprising a first portion (41, 71) corresponding to a fin (23, 22) and a second portion (42, 72) forming a heel”. Claim 1 recites “obtaining at least two parts” and it is unclear if these intermediate parts refer to the at least two parts. Also it is unclear why a new fin is being introduced but referes to the same reference numerals as the fins already introduced in claim 1. Also it is unclear which element comprises a first portion and second portion (i.e. do both first and second intermediate parts comprise these portions?).
Claim 9 recites the limitation “the heel (72) of the second intermediate part (7) is machined to at least partially form the rounded internal surface (210) of the base (21) and the second intermediate part (7) is then positioned on said tool (8) to machine the external surface (212) of said heel and at least partially form the external surface (212) of the base (21)”. It is unclear how the heel is forming the base which is introduced in claim 1. The scope is unclear as to the relationship between these components. It is also unclear why “the external surface (212)” is being claimed as being part of both the heel and the base.
Claim 9 recites the limitation "the rounded internal surface" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the external surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the internal surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Ford (PGPub 2012/0114494).
Re Claim 1, as best understood, Ford discloses a method for producing a metal reinforcement 100/500 for a turbomachine blade comprising an aerodynamic surface which extends between a leading edge and a trailing edge, said reinforcement comprising a base forming its leading edge and being extended by two lateral fins so as to define an internal surface 132 capable of receiving the leading edge of the blade, the method comprising the following steps: (a) obtaining at least two parts (114, 112 or 520, 530) each forming at least one of the fins of the reinforcement, each part being in one piece and finished, at least one of said parts being produced by machining a metal blank;(b) assembling said parts, previously positioned on a tool, by a fusion welding or friction stir welding technique, in order to obtain said reinforcement (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 2, as best understood, Ford discloses in step (a), a first one-piece part 114 or 520 forming one of the fins of the reinforcement and at least partially the base of the reinforcement and a second one-piece part 112 or 530 forming at least the other fin are produced (para. 44-58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 3, as best understood, Ford discloses in step (a), a first one-piece part 520 forming one of the fins of the reinforcement, a second one-piece part 530 forming at least the other fin and a third one-piece part 540 forming at least partially the base of the reinforcement are produced (para. 44- 58, 79-83; Fig. 8-11). 
Re Claim 4, Ford discloses said parts are all produced by machining a metal blank (para. 44- 58, 66-67, 81; Fig. 1-4, 8-11).
Re Claim 7, as best understood, Ford discloses, in step (a), a first and a second intermediate parts are obtained, comprising a first portion corresponding to a fin and a second portion forming a heel (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 8, Ford discloses in step (a), the first intermediate part is positioned on said tool to remove or machine said heel (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 9, as best understood, Ford discloses in step (a), the heel of the second intermediate part is machined to at least partially form the rounded internal surface of the base and the second intermediate part is then positioned on said tool to machine the external surface of said heel and at least partially form the external surface of the base (para. 44- 58, 66-70, 79-83; Fig. 1-4, 8-11). 
Re Claim 10, Ford discloses before step (b), a step of texturing the internal surface of at least one of the parts is carried out (para. 50, 66-67, 80-81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Schreiber (PGPub 2014/0030106).
Re Claim 5, Ford discloses at least one of said parts is obtained by machining a metal blank (para. 44- 58, 66-67, 81; Fig. 1-4, 8-11) but is silent to machining an already existing metal reinforcement. Schreiber teaches a part of a reinforcement is obtained by machining an already existing metal reinforcement (para. 8, 21). It would be obvious to one of ordinary skill in the art to machine an already existing metal reinforcement, as taught by Schreiber, for the purpose of reducing waste and costs by using refurbished components.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Li (PGPub 2017/0044681).
Re Claim 6, Ford discloses the machining of a metal blank is carried out on each side of the blank but is silent to machining of the metal blank is carried out alternately on each side of the blank. However, Li teaches machining of a metal blank is carried out alternately on each side of the blank (para. 32, 40). It would be obvious to one of ordinary skill in the art to machine the metal blank alternately, as taught by Li, for the purpose of obtaining a desired final shape of the component and ensure that it fits with the other parts of the reinforcement and also since it is more efficient time saving to machine the sides alternately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726